United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.R., Appellant
and
ARCHITECT OF THE CAPITOL,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2362
Issued: June 23, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 28, 2009 appellant filed a timely appeal from a May 15, 2009 merit
decision of the Office of Workers’ Compensation Programs denying modification of a July 22,
2008 termination of benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(e), the Board has
jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
compensation benefits effective July 22, 2008; and (2) whether appellant established that she had
any continuing residuals of her employment-related injury after that date.
FACTUAL HISTORY
The Office accepted that on October 2, 2007 appellant, then a 59-year-old subway car
operator, experienced a closed fracture of three right ribs, a contusion of the left arm and
shoulder and lumbar, thoracic and neck sprains due to an accident occurring in the Rayburn
House Building when the brakes on a subway car failed to stop. Appellant was disabled until

February 11, 2008 when her treating physician, Dr. Phillip Omohundro, a Board-certified
orthopedic surgeon, returned her to part-time, light duty.1 Dr. Omohundro released her to regular
duty on March 12, 2008 but noted that she had not reached maximum medical improvement.
Appellant returned to full-time, regular duty that day.
In treatment notes dated April 7 through July 16, 2008, Dr. Omohundro described
continuing treatment for appellant’s October 2, 2007 employment injuries. He reported her
complaint of pain to her left shoulder, right rib cage and back. Physical examination revealed
tenderness of the left shoulder, right flank and ribs, as well as of the thoracic and lumbar spine.
Range of motion was limited in the thoracic and lumbar spines. Dr. Omohundro diagnosed
contusion of the shoulder, rotator cuff syndrome, closed fracture of three ribs and lumbar,
thoracic and neck sprains. He performed several steroid shoulder injections and referred
appellant to physical therapy. On July 16, 2008 Dr. Omohundro ordered a cervical magnetic
resonance imaging (MRI) scan and computed tomography (CT) scan of appellant’s chest.
By decision dated July 22, 2008, the Office terminated appellant’s medical and wage-loss
benefits effective that date finding that the March 10, 2008 medical report from Dr. Omohundro
established that she no longer had any residuals or disability due to her accepted conditions.
On March 27, 2009 appellant filed a request for reconsideration. In a March 24, 2009
letter, she stated that, after returning to work in March 2008, she continued to see a physician for
severe pain in her shoulders and ribs. Appellant claimed that her pain continued to worsen and
that her physician told her that the blunt trauma of the employment injury caused neuropathy. In
August 2008, she spent eight days in the hospital with severe pain and a high fever. When
appellant returned to work on August 19, 2008, she found that she was unable to perform her
previous employment duties.2
By decision dated May 15, 2009, the Office denied modification of the July 22, 2008
termination of benefits. It found that appellant did not submit sufficient medical evidence to
show that she continued to experience any residuals or disability due to her employment-related
injury.
LEGAL PRECEDENT -- ISSUE 1
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.3 It may not terminate compensation without establishing
1

Appellant received continuation of pay from October 3 through November 16, 2007. She filed a claim for sick
leave buyback, which the Office paid for the period November 19, 2007 through March 19, 2008.
2

In a March 9, 2009 decision, the Office accepted appellant’s claim for to include rotator cuff syndrome. In
separate March 9, 2009 correspondence, it advised appellant that it had accepted her case for continuing medical
care and that she was not required to file a recurrence of disability. In a March 10, 2009 letter, the Office rescinded
the March 9, 2009 decision and correspondence, stating that it was sent in error and that the evidence of record
established that she no longer experienced any residual or disability due to the employment injury.
3

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Fermin G. Olascoaga, 13 ECAB 102,
104 (1961).

2

that disability ceased or that it was no longer related to the employment.4 The Office’s burden of
proof includes the necessity of furnishing rationalized medical opinion evidence based on a
proper factual and medical background.5
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained a closed fracture of three ribs, contusion of
the left arm and shoulder and lumbar, thoracic and neck sprains due to the October 2, 2007
employment injury. Appellant was out of work from October 2, 2007 through February 11,
2008, when she returned to light duty. She returned to regular duty on March 12, 2008. The
issue is whether the Office properly terminated appellant’s benefits effective July 22, 2008 on
the grounds that she no longer continued to experience any disability or residuals due to her
employment-related injury. The Board finds that the Office did not meet its burden of proof.
Although the Office terminated both wage-loss and medical benefits on July 22, 2008,
appellant had returned to regular, full duty on March 12, 2008. Appellant was not on the
periodic rolls after her return to work date or receiving any wage-loss compensation. As
appellant was not receiving any wage-loss benefits, the July 22, 2008 decision effectively
terminated only appellant’s medical benefits.6
The Board finds that the Office improperly terminated appellant’s medical benefits
effective July 22, 2008. There is insufficient medical evidence of record to establish that
appellant’s employment-related condition resolved as of July 22, 2008. Rather, her treating
physician, Dr. Omohundro, submitted treatment notes for employment-related conditions. He
listed appellant’s complaints of pain, tenderness on examination and limited range of motion all
due to her October 2, 2007 employment injuries. Although Dr. Omohundro stated that appellant
could return to full duty on March 12, 2008, he never found that her accepted conditions had
resolved. The right to medical benefits for an accepted condition is not limited to the period of
entitlement to monetary compensation for disability. To terminate authorization for medical
treatment, the Office must establish that an employee no longer has residuals of an employmentrelated condition which require further medical treatment.7 The medical evidence does not show
that appellant ceased to have residuals of her employment-related conditions or that she no

4

J.M., 58 ECAB 478 (2007); Anna M. Blaine, 26 ECAB 351 (1975).

5

T.P., 58 ECAB 524 (2007); Larry Warner, 43 ECAB 1027 (1992).

6

The Board notes that appellant filed a claim for an August 6, 2008 recurrence of disability. On February 12,
2009 appellant filed a claim for compensation for the period August 22 through November 9, 2008. The Office has
not issued a final decision regarding the claimed recurrence. Thus, the Board does not have jurisdiction over the
merits of this issue pursuant to 20 C.F.R. § 501.2(c).
7

T.P., supra note 5; Furman G. Peake, 41 ECAB 361, 364 (1990).

3

longer required medical treatment.8 Consequently, the Board finds that the Office did not meet
its burden of proof in terminating appellant’s medical benefits.9
CONCLUSION
The Board finds that the Office did not meet its burden of proof in terminating
appellant’s medical benefits effective July 22, 2008. Due to the disposition of the first issue, the
second issue is moot.10
ORDER
IT IS HEREBY ORDERED THAT the May 15, 2009 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: June 23, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

The Board further notes that the Office did not follow its procedures in terminating benefits as it did not provide
appellant notice of the termination and an opportunity to respond before the termination of benefits became
effective. See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.6(b)
(March 1997); Marsha K. Stanowski, 48 ECAB 607 (1997).
9

See Kenneth R. Burrow, 55 ECAB 157 (2003).

10

See id.

4

